Citation Nr: 0834634	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's notice of disagreement relating to the 
February 2002 rating decision was timely received.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to 
May 1988.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that determined that the 
veteran's notice of disagreement with the February 2002 
rating decision was not timely filed.  

In June 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

As discussed below, the veteran's notice of disagreement was 
received by VA beyond the end of the statutory period during 
which such documents must be received.  But that VA Form 21-
4138 (Statement in Support of Claim), received by VA in 
September 2006, expresses the veteran's desire for a rating 
in excess of 20 percent for his service-connected 
fibromyalgia disability.  The matter whether that constitutes 
an informal claim for an increased rating is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  In February 2002, the RO issued a rating decision 
granting service connection for fibromyalgia and assigning a 
20 percent disability rating effective from May 2, 2001.  
Notice of that February 2002 rating decision, which included 
a description of the veteran's appellate rights, was sent to 
the veteran on March 5, 2002.  

2.  The veteran submitted to the Pasco County office of the 
Florida Department of Veterans Affairs (FDVA), a VA Form 21-
4138, dated August 14, 2002, expressing disagreement with the 
RO's February 2002 rating decision.  
3.  A cover sheet of the Pasco County FDVA office indicates 
that a notice of disagreement and medical evidence is 
attached.  That cover sheet is date-stamped "Received 
FDVA/DB&A, 2002 Aug 19   PM 2:44."  It contains no 
indication that it was mailed to the RO of VA.  

4.  There is no record of any statement filed within one year 
after notice was mailed of the February 2002 rating decision 
that can be construed as a timely-filed notice of 
disagreement.  


CONCLUSION OF LAW

The veteran did not timely appeal the RO's February 2002 
rating decision. 38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.103, 20.300, 20.302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Questions of timeliness of an appeal are determined by the 
Board.  38 U.S.C.A. § 7105(d)(3).  Appellate review of an RO 
decision is initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a).  Here, the issue 
involves whether a timely notice of disagreement was filed 
with respect to a February 2002 rating decision.  As 
discussed below, since the Department of Veterans Affairs did 
not receive a notice of disagreement from the veteran or his 
representative within the one year following notice of the 
rating decision, the veteran did not timely file an appeal 
for the February 2002 rating decision. 

The veteran filed a claim for service connection for 
fibromyalgia in May 2001.  In February 2002, the RO issued a 
rating decision granting service connection for fibromyalgia 
and assigning a 20 percent disability rating effective from 
May 2, 2001.  By a letter dated March 5, 2002, the RO sent 
notice of that February 2002 rating decision to the veteran 
at his last known address and to his representative.  The 
regulations provide that the date of mailing of the 
notification of the determination is presumed to be the same 
as the date of the letter.  38 C.F.R. § 20.302(a).   Thus, VA 
mailed notice to the veteran on March 5, 2002.  

That letter included a description of the veteran's appellate 
rights.  38 C.F.R. § 3.103(f).  As relevant here, the veteran 
was told he had one year to appeal the decision.  More 
specifically, he was advised:  

Your letter saying that you disagree with our 
decision must be postmarked (or received by us) 
within one year from the date 
of our letter denying you the benefit.  

VA Form 4107 (Your Rights To Appeal Our Decision) (emphasis 
in original).  

He was also notified that if he wanted to appeal the 
decision, he should send his notice of disagreement to the 
address at the top of the letter.  VA Form 4107; see 
38 C.F.R. § 20.300 (NOD must be filed with VA office from 
which claimant received the notice of the determination being 
appealed).  The address at the top of the March 5, 2002, 
letter was Department of Veterans Affairs, St. Petersburg 
Regional Office, P.O. Box 1437, St. Petersburg, FL  22731.  

A notice of disagreement must be filed within one year from 
the date the RO mails the notification of the decision being 
appealed.  38 C.F.R. § 20.302(a).  In this case, to be timely 
filed, a notice of disagreement with respect to the 
February 2002 rating decision had to be filed by the veteran 
or his representative by approximately March 5, 2003.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  

The claims folder reveals that after the March 5, 2002, 
notice letter was mailed, no further correspondence was 
received from the veteran with respect to the February 2002 
rating decision until September 2006, a date four-and-a-half 
years after the March 2002 letter had been mailed.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  YT v. Brown, 9 
Vet. App. 195 (1996) (claimant's assertion about receiving a 
notice did not overcome presumption of regularity).  Since 
the administrative records show that no notice of 
disagreement (or document that could be construed as an NOD) 
was received in a timely fashion, the veteran failed to file 
a timely appeal.  38 C.F.R. § 20.302.  

Neither the veteran nor his representative assert that the 
February 2002 rating decision was not received by the 
veteran.  To the contrary, the veteran argues that in 
response to the February 2002 rating decision, he took all 
necessary steps to file a timely notice of appeal when in 
August 2002, a date within one year after the notice of the 
February 2002 decision was mailed, he submitted to the Pasco 
County office of the Florida Department of Veterans' Affairs, 
a VA Form 21-4138 that expressed disagreement with the 
disability rating assigned in the February 2002 rating 
decision.  The veteran has submitted as proof of his timely-
filed notice of disagreement, an undated cover sheet of the 
Pasco County FDVA office that indicates that a notice of 
disagreement and medical evidence are attached.  That cover 
sheet is date-stamped "Received FDVA/DB&A, 2002 Aug 19   PM 
2:44."  

Neither the veteran nor his representative contend that the 
Florida Department of Veterans Affairs is the same agency as 
the federal agency, the Department of Veterans Affairs.  
Instead, they make an equitable argument that because the 
veteran prepared the statement in a timely fashion and put it 
into the hands of his veterans service office during the 
appellate period, he is not "at fault" for its absence in 
his claims folder and he should not be "punished" when it 
was not timely received by the VA.  The veteran asks that the 
Board accept the notice of disagreement as timely filed.  

But the veteran is not being punished here for any fault.  
Rather, jurisdiction over appeals derives exclusively from 
statutory grants of authority provided by Congress and the 
Board may not, in any case, even in the interest of justice, 
extend its jurisdiction where none exists.  Christianson v. 
Colt Industries Operating Corp., 486 U.S. 800, 818 (1988); 
38 U.S.C.A. § 7108 (an application for review on appeal shall 
not be entertained unless it is in conformity with chapter 
71, which is the set of laws governing the Board);  see also 
Butler v. Derwinski, 960 F.2d 139, 140-41 (Fed. Cir. 1992) 
(although abiding by jurisdictional requirements often 
effects a seemingly harsh result, courts cannot disregard 
them), overruled in part on other grounds by Bailey v. West, 
160 F3d 1360, 1368 (Fed. Cir. 1998).  

In the alternative, the veteran's representative asserts that 
the RO must have received the notice of disagreement and lost 
it.  He alleges that because the claims folder was checked 
out to another location at the time the notice of 
disagreement was provided to the Florida Department of 
Veterans Affairs, the NOD was sent to the RO but not 
associated with the claims file right away, was placed in a 
temporary file, and then the RO kept "shoving them closer to 
the back" and eventually it got lost.  Transcript, pp. 10-
12.  There is no evidence submitted to support this theory.  
Rather, the representative believed this was a "valid 
assumption" of what happened to the NOD.  But as noted 
above, the law presumes regularity in the administration of 
the agency in the absence of evidence to the contrary.  YT v. 
Brown, supra.  The unsupported assumption of the veteran's 
representative does not constitute such contrary evidence. 

At the personal hearing, the veteran's representative 
asserted that it was unfortunate that the date stamp is used 
as "the almighty reason for doing things."  Transcript, 
p. 12.  But the date stamp is not at issue here.  The law 
requires that an NOD be filed with the VA office that mailed 
notice of the determination being appealed.  38 C.F.R. 
§ 20.300.  Instead, the veteran delivered his NOD to the 
FDVA.  There is no credible evidence that VA ever received 
that NOD from the FDVA.  Accordingly, the NOD was not filed 
with VA within the time period required.  Without a timely-
filed NOD, the veteran's appeal must be dismissed. 

Nor does the doctrine of reasonable doubt change the outcome 
of this case.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, the only 
evidence to support the factual issue in the appeal is the 
assumption of the veteran's representative that VA must have 
received the document during the appeal period.  But since 
the law presumes the regularity of administration, the 
absence of any NOD in the claims file is more probative than 
the assumption of the veteran's representative.  When the 
evidence against the claim is greater than that in favor, 
that doctrine is not applicable.  


Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  


ORDER

As the veteran's notice of disagreement relating to the 
February 2002 rating decision was not timely received, the 
veteran's appeal must be dismissed.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


